This is an appeal by an employer and its insurance carrier from an award in favor of claimant for partial disability. The employer was engaged in the manufacture of airplanes and airplane parts at Buffalo, New York, and claimant was employed as an inspector. On March 24, 1945, as the claimant lifted a container of terminals weighing approximately 200 pounds from the floor of the factory to a truck, he suffered lumbar muscular strain and was totally disabled from April 9, 1945, until May 24th following, for which period he was paid compensation. The Workmen’s Compensation Board held that claimant was partially disabled from May 24, 1945, to July 5, 1949, and made an award to him for that period. There is competent proof in the record to sustain the findings of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster and Coon, JJ.